Citation Nr: 1414980	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine at C5, status post fracture. 

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to March 7, 2011.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to October 13, 2010.
 

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to April 1970, and from April 1971 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 (cervical spine, thoracolumbar spine) and June 2009 (PTSD) decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that the Veteran filed a timely notice of disagreement with a June 2009 rating decision that granted service connection for PTSD and awarded an initial 30 percent disability rating effective, August 30, 2007.  Thereafter, in an August 2011 rating decision, the RO awarded an increased 50 percent disability rating, effective March 7, 2011.  In response, in an August 2011 statement, the Veteran expressed satisfaction with the 50 percent rating assigned, but disagreed with the effective date assigned for the increased rating.  Inasmuch as the Veteran has indicated that he is satisfied with the 50 percent rating assigned for PTSD for the period since March 7, 2011, the issue of an increased rating for PTSD for that period is no longer on appeal.  However, the issue of entitlement to a rating in excess of 30 percent for PTSD for the period prior to March 7, 2011, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board notes that in an October 2012 rating decision, service connection for a heart disorder was established effective June 28, 1999, and staged ratings were assigned.  Notably, a 100 percent schedular rating was assigned for the period from October 13, 2010, and special monthly compensation under 38 U.S.C.A. § 1114(s) was also granted for that period.  As such, the issue of entitlement to a TDIU for the 
period from October 13, 2010, is moot.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for that period.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Therefore, a claim for TDIU for the period from October 13, 2010, is moot.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a thoracolumbar spine disability and a TDIU for the period prior to October 13, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed rating decision in August 2006 denied service connection for a thoracolumbar spine disability on the basis that there was no evidence of a current disability; that decision is final. 

2.  Evidence showing a current disability added to the record since the August 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a thoracolumbar spine disability and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's cervical spine disability is manifested by at worst, flexion limited to 10 degrees; the evidence does not show unfavorable ankylosis of the cervical spine, or incapacitating episodes of intervertebral disc disease. 

4.  For the period prior to March 7, 2011, the Veteran's PTSD was productive of no more than social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily. 


CONCLUSIONS OF LAW

1.  New and material evidence having been received following the August 2006 rating decision, the claim for service connection for a thoracolumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for a disability rating in excess of 30 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for a disability rating in excess of 30 percent for PTSD for the period prior to March 7, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).


In this decision, the Board reopens a claim of entitlement to service connection for a thoracolumbar spine disability, and remands for further development.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist on this issue. 

With respect to the increased rating claims on appeal, the Veteran's claims for higher ratings for his cervical spine disability and PTSD arise from his disagreement with the initial ratings assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post service private treatment records, and VA examination reports.  VA also requested the Veteran's Social Security Administration (SSA) records and was informed by SSA in October 2009 that the records had been destroyed.  The Veteran was notified in January 2010 of the unavailability of his SSA records and was asked to submit copies of any records in his possession.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

An unappealed rating decision in August 2006 denied service connection for a thoracolumbar spine disability on the basis there was no evidence of a current disability.  The Veteran did not file a notice of disagreement with that decision nor submit relevant evidence within one year of that decision.  Thus, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Private medical records associated with the claims file since the August 2006 decision show complaints of low back pain and objective MRI findings of central canal stenosis, broad-based disc bulge, and degenerative facet joint disease in the lumbar spine.  Additionally, a February 2008 VA examination diagnosed degenerative disc disease of the lumbar spine.  

Evidence showing a current disability was added to the record since the August 2006 rating decision.  This evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a thoracolumbar spine disability and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  To that extent only, the appeal is granted.  

The issue of entitlement to service connection for a thoracolumbar spine disability on the merits is addressed in the remand portion below.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Cervical Spine Degenerative Disc Disease

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, once a particular joint is evaluated at the maximum level in 
terms of limitation of motion, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997)

The Veteran contends that his service-connected cervical spine disability is worse than the 30 percent disability rating currently assigned.  

The relevant regulations provide for evaluation of the degenerative disc disease of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2013). 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A higher 40 percent rating is warranted for unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 
to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is where the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, The Spine, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), Diagnostic Code 5243, a higher 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

Based on the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's cervical spine disability at any point during the pendency of this appeal.  The Board finds that a higher rating is not warranted pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), as the record does not show unfavorable ankylosis of the 
cervical spine.  On the contrary, VA examination reports dated in February 2008 and January 2011 show movement of the cervical spine in flexion and extension and explicitly note that there is no ankylosis of the cervical spine.  Relevant private treatment notes are also negative for evidence of unfavorable ankylosis of the cervical spine.  Pain management records dated in 2005 and 2006 show complaints of neck pain and treatment involving steroid injections, but do not note any findings of limited motion or ankylosis of the cervical spine.  Private cardiology treatment records dating from August 2006 to November 2010 are also negative for mention of ankylosis or limited motion of the cervical spine on review of systems and physical examination of the neck.  Absent evidence of unfavorable ankylosis of the cervical spine, a higher rating is not warranted under the General Rating Formula.

The Board has also considered statements from the Veteran and his representative reiterating complaints of pain.  These complaints are consistent with those reported to the VA examiners and private treatment providers.  However, the Board finds the objective findings on examination and during treatment to be more probative of the level of disability and functional impairment resulting from the Veteran's cervical spine disability.  As noted above, there is no medical or lay evidence indicating the Veteran suffers from unfavorable ankylosis, and a higher evaluation is not warranted under the General Rating Formula.   

Nor is a higher rating warranted under the General Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), as the evidence does not show incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during a 12 month period on appeal.  As noted, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  Here, VA examination reports dated in February 2008 and January 2011 explicitly note no history of incapacitating episodes during the prior 12-month period.   Nor do the relevant private treatment notes of record document any physician-prescribed bed rest for the Veteran's cervical spine disability during 
the period on appeal or otherwise indicate that the Veteran has experienced 
incapacitating episodes having a total duration of at least four weeks during any 12-month period on appeal.  Accordingly, a higher 40 percent rating is not warranted under the IVDS Formula.  

The Board also finds that a separate rating is not warranted for neurological disability secondary to the Veteran's cervical spine disability.  The Board notes 
that the Veteran complained of right hand and finger tingling to the January 2011 VA examiner.  However, neither the January 2011 examiner nor the February 2008 examiner diagnosed any neurologic disability secondary to the Veteran's cervical spine disability.  Moreover, sensory, reflex, and motor strength testing of the upper extremities during both examinations was within normal limits.  Thus, the Board finds that separate ratings are not warranted for neurological manifestations of a cervical spine disability.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application 
of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria, corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, as well as on neurologic abnormalities and, in some circumstances, incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria 
for musculoskeletal disabilities contemplate a wide variety of manifestations 
of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


B. PTSD

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411 for PTSD, provides the following ratings for psychiatric disabilities.  38 C.F.R. § 4.130.  A 30 percent rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name.  Id. 

The use of the phrase "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) page 32); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

Following a careful review of the record, the Board finds that a rating in excess of 30 percent is not warranted for PTSD for the period prior to March 7, 2011.  In this regard, the relevant evidence, including 2006 Vet Center records (dated prior to the effective date of service connection), an April 2009 VA psychiatric examination, and ongoing private treatment records for unrelated medical conditions, does not demonstrate that the Veteran's psychiatric symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity.

Indeed, the Veteran's primary psychiatric symptoms demonstrated in the record for the period prior to March 7, 2011, are consistent with the criteria for a 30 percent disability rating.  In this regard, the primary symptoms reported by the Veteran during his 2006 Vet Center treatment and April 2009 VA examination include depression, anxiety, occasional panic attacks, chronic sleep impairment, and mild memory loss, in addition to other symptoms not specifically enumerated by the rating criteria, to include anger, rage, and nightmares.  Even considering the additional symptoms not specified in the rating criteria, the record suggests that during the relevant period the Veteran functioned with routine behavior, normal self-care, and normal conversation, with the exception of "a little" pressured speech in September 2006.  In this regard, the Veteran was noted to be neat in September 2006 and no problems with hygiene, appearance, or self-care due to psychiatric symptoms are otherwise noted in the record.  Nor does the record suggest anything other than normal conversation.  Ongoing private treatment notes dating from 
June 2007 to November 2010 show that the Veteran routinely conversed with his providers in a normal manner regarding his symptoms and treatment, without any noted impairment or abnormality.  In October 2010, he was specifically noted to answer questions appropriately.  Thus, despite his symptoms, it appears that the Veteran was only mild to moderately impaired by his psychiatric symptoms during the period on appeal.

While there is some favorable evidence of record, including a GAF score of 50 assigned during the April 2009 VA examination, and symptoms reported during September 2006 Vet Center treatment and/or an April 2009 VA examination to include suicidal ideation, social isolation, emotional distance from family, work conflicts, panic attacks, and a flat or blunted affect, the Board finds that the symptoms reported during those encounters are inconsistent with other evidence of record and are likely exaggerated.  

For example, while the Veteran reported during his April 2009 VA examination that he feels distant from his wife and is not close with his family members, he reported in September 2006 that the anger directed at his wife was because she left him alone for a period of six weeks to visit their daughter during a time when he was ill.  He stated that "he emotionally needed her" and was "too lonely" after six weeks.  As a result, the wife planned her trips more carefully and abided by the Veteran's wish that she not be gone for more than seven days.  Such evidence suggests that the Veteran was not distant from his wife, and evidences an emotional reliance on her.  Additionally, in June 2005, the Veteran was under stress related to his ill sister; in September 2006, he reported that he was extremely close to his mother prior to 
her death in 2003; in June 2007, the Veteran was planning a trip to visit his new grandson in Dallas; and in March 2009, the Veteran reported that he may be moving to Louisiana with his wife so that they could be near their daughter.  Such evidence calls into question the Veteran's assertions that he was distant from his family.

Additionally, to the extent that the Veteran reported to the April 2009 VA examiner that he isolates himself, watches television and sleeps all day, and does not want to be involved in activities outside the home, the Board notes that in June 2007, just prior to the effective date of service connection, the Veteran was noted to have collapsed while talking to a lawn care person (notably at a time when his wife was home and could have spoken with him); in May 2008, the Veteran reported playing golf; in August 2008, the Veteran reported that he remains "fairly active" and plays golf; in March 2010, the Veteran was using an exercise machine for his back and feeling "good;" in November 2010, he became ill while at the airport, presumably going somewhere, and also reported that he tried to play golf but was bothered by pain in his gluteus maximus and hamstrings (and not psychiatric symptoms); and, during January 2011 VA examinations unrelated to psychiatric problems, the Veteran reported that at times he does not have problems with incontinence outside the home, and performs chores, which suggest that the Veteran is more active than as reported.

To the extent that the Veteran was noted to have a flat or blunted affect in September 2006, prior to the effective date of service connection, and was noted to be anxious or depressed numerous times in the record, the Board notes that ongoing private treatment records during the relevant period also frequently note the Veteran to be pleasant (May 2008, March 2009, August 2009),  "happy" or "very happy" with his clinical picture (March 2010, November 2010), and feeling "good" (March 2010).  In this regard, in March 2010, the Veteran related buying an exercise machine to help with his back, which evidences motivation and self-care.  The Board finds the foregoing evidence is also inconsistent with his reports of ongoing suicidal ideation, and further, notes that in September 2006, when the Veteran presented for intake assessment at the Vet Center, he reported "I don't think about hurting myself."

The Board notes other inconsistencies in the record that call into question the reliability of the Veteran's reporting in general.  For instance, during a February 2008 VA spine examination, the Veteran reported that he used a cane and is unable to walk more than a few yards due to his spine disabilities, and during a January 2011 VA spine examination, he reported difficulty bending due to his spine disabilities.  However, the record shows that the Veteran golfed throughout the period on appeal, which presumably requires a certain degree of both walking and bending, and the only complaints related to his golfing ability concerned his gluteus maximus and hamstring.  Thus, given the foregoing inconsistencies, the Board has reason to question the overall credibility of the Veteran's symptoms reported during VA examinations.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility 
of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Finally, the Board finds extremely significant the fact that the Veteran has not required or sought ongoing treatment for his psychiatric problems during the period on appeal.  While he presented for an intake assessment and one therapy session with the Vet Center in September 2006, he did not attend any follow-up sessions and his case was closed in November 2006 due to inactivity.  During the April 
2009 VA examination, the Veteran also reported that he was not taking regular medication for his psychiatric disorders and had not received treatment other than in service.  The record does not otherwise show that he attended individual therapy, group therapy, or was prescribed any continuous medication for his psychiatric symptoms.  The Board also points out that the Veteran has sought ongoing treatment for and has taken continuous medication to treat various other disabilities.  Thus, it does not appear that the Veteran believes his psychiatric symptoms to be severe enough to warrant treatment.

As such, the Board finds that the totality of the credible evidence of record supports that for the period prior to March 7, 2011, the Veteran's psychiatric disorders, 
to include PTSD and depression, were productive of no more than moderate impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During the relevant period, the Veteran was an active participant in his health care, was active and engaged in hobbies such as golfing, maintained relationships with his family members, and appears to have been functioning well without mental health treatment in spite of his psychiatric symptoms. 

The Board has also considered whether the Veteran's psychiatric disability present an exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  Here, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD and depression.  Although the Board has already acknowledged that not all of his specific symptomatology is noted in the schedular criteria, pursuant to Mauerhan v. Principi, 16 Vet. App. 436 (2002), the focus in evaluating such claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  As such, the Board finds that the manifestations of the Veteran's PTSD and depression are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115 (2008).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim for service connection for a thoracolumbar spine disability is reopened, and to this extent only the appeal is granted.  

A rating in excess of 30 percent for a cervical spine disability is denied.

A rating in excess of 30 percent for PTSD for the period prior to March 7, 2011, is denied.


REMAND

Further development of the record is needed prior to adjudication of the Veteran's thoracolumbar spine service connection and TDIU claims.

Service treatment records show that the Veteran injured his cervical spine during service in June 1963, and the Veteran alleges his current low back disability is a result of the same incident.  Service treatment records also show treatment for an acute back strain in 1961.  Post-service complaints of low back pain are documented as early as July 1998 and degenerative changes of the lumbar spine are shown in the record as early as April 1999.  The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  The Veteran has not yet been afforded a VA examination to obtain an opinion as to whether such is related to service.  Thus, remand is necessary to afford him an examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding a TDIU, the Veteran filed his claim in July 2008.  No opinion has yet been obtained regarding whether the Veteran's service connected disabilities rendered him unemployable for the period prior to October 13, 2010.  In this regard, the Veteran reported in 1996 and 1997 that he was unable to work (apparently due to cardiac issues) and he was declared disabled by SSA as of 1994.  Private records dated in September 2006 then show that he was doing some work as a financial planner, as "he can earn some financial planning wages and still obtain his SSA benefits since he is over 65 years old."  In June 2007, the Veteran reported he was working three days a week as a financial planner.  Thereafter, the Veteran variously reported that he retired in November 2007 due to pain, his neck disability, PTSD, heart disability, and/or genitourinary problems.  In light of the foregoing, the Board finds that an opinion should be obtained. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for a thoracolumbar disability.  After securing the necessary release, the RO/AMC should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of the Veteran's claimed thoracolumbar spine disability and to obtain an opinion as to whether such is related to service.  The examiner must review the claims file in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported 
in detail.  Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

a.  Diagnose any current thoracolumbar spine disability found to be present.

b.  For any thoracolumbar spine disability found to be present, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the current diagnosed condition arose during service or is otherwise related to military service, to include the incident when the Veteran injured his cervical spine diving into a swimming pool.  The examiner should explain the rationale for the opinion provided.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) should be provided.

3.  Provide the Veteran's claim file to a physician to obtain a retrospective opinion as to whether the Veteran's service-connected disabilities, including his heart disability, cervical spine disability, prostate cancer residuals, and PTSD, precluded him from obtaining and maintaining substantially gainful employment from July 2008 to October 13, 2010.  The Veteran's age and nonservice-connected disabilities should not be considered.  

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


